Citation Nr: 1723256	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  16-55 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1949 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, an informal conference was held before a Decision Review Officer (DRO) at the RO; a summary is associated with the Veteran's record.  In a November 2016 VA Form 9, the Veteran requested a hearing before the Board.  In April 2017, the case was remanded for such hearing to be scheduled.  In May 2017, the Veteran withdrew his hearing request in a written statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further on his part action is required.


REMAND

A review of the record found that further development is necessary for proper adjudication of the claims on appeal.

The Veteran alleges he has asbestosis from exposure to asbestos while working on Navy ships.  Through his treating physician, he alleges that asbestos "was found on the ground, floor, concrete, sleeping quarters, and [was airborne]."  See April 13, 2016 medical statement.  He also states he was exposed to asbestos in his duties as a radioman; he contends the communication equipment was housed in tubing and heat shields which contained asbestos.  See August 8, 2016 medical statement.  

The record reflects conflicting relevant diagnoses.  April and August 2016 private medical statements (from a treating physician, Dr. M.M.) note a diagnosis of asbestosis based on several noted asbestosis symptoms; however, a May 2016 VA examination found that the Veteran does not have asbestosis, as there was no evidence of pulmonary fibrosis or a restrictive defect.  

Proper development of a claim of service connection for a disease claimed to be due to exposure to asbestos includes ascertaining:  The nature and extent of exposure to asbestos in service, if any; the nature and extent of exposure to asbestos prior to, and following, service, if any; determining whether or not the Veteran has an asbestos-related disease; and, determining whether an asbestos-related disease is related to the Veteran's exposure to asbestos in service.  Such development has not been completed in the instant case.

The record does not include findings regarding whether the Veteran was exposed to asbestos in service or elsewhere (and if so to what extent).  Further; the conflicting evidence regarding whether or not the Veteran has an asbestos-exposure-related disease must be reconciled.  Finally, if exposure to asbestos in service is acknowledged, there must be an adequate medical opinion as to whether or not any currently diagnosed lung may be related to such exposure.  Furthermore, complete records of the Veteran's treatment by Dr. M.M. (his treating physician) have not been associated with the record, are material in the matter at hand, and must be secured.    

The Veteran has asserted that his diagnosed multiple myeloma is due to exposure to radiation in the course of his duties as a radiomanin service.  In August 2015 (more than forty years after separation from service), the Veteran underwent a bone marrow biopsy and plasma cell myeloma was diagnosed.  In support of his claim, he has submitted private medical statements (from Dr. M.M.) with opinions indicating that his multiple myeloma was "caused by his exposure to...radiation during his military service career."  See April 2016 and August 2016 private medical statements.  The opinions are conclusory and do not cite to supporting factual data or medical literature.  Accordingly, they are inadequate for rating purposes, but are sufficient to trigger a necessaity for further development.  

The Veteran's service personnel records show that his military occupation was radio operator.  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice that radar equipment emits microwave type non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing radiation is not the type of exposure that is addressed in VA regulations found at 38 C.F.R. §§  3.309, 3.311.  The Veteran has not alleged exposure to ionizing radiation, nor does the evidence suggest he was exposed to ionizing radiation.  Additional development is necessary to determine if he was exposed to microwave type radiation as a radio operator.  If such exposure is confirmed, an advisory medical opinion by a hematologist or oncologist regarding the etiology of his multiple myeloma would be necessary.  The matter of a nexus between myeloma diagnosed more than 40 years after separation from service and exposure to microwave radiation therein is a medical question requiring medical expertise.        

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA examinations and treatment the Veteran has received for respiratory complaints and for multiple myeloma.  

The AOJ should also ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for respiratory complaints and for multiple myeloma, and to provide the authorizations necessary for VA to secure for the record complete clinical of all such evaluations and treatment (specifically including complete pertinent clinical records from Dr. M.M.).   

The AOJ should secure for the record complete outstanding clinical records from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

2.  The AOJ should ask the Veteran to identify all of his postservice employment and related duties, indicating whether or not the employment involved any exposure to asbestos. 

3.  Thereafter, the AOJ should arrange for any further development indicated and make formal findings of fact for the record regarding the nature and extent of the Veteran's exposure to asbestos during service and postservice (specifically addressing his allegations of exposure while working on Navy ships and with radio equipment surrounded by tubing and heat shields containing asbestos).  The AOJ should also arrange for any further development necessary and make a further finding whether or not the Veteran was exposed to microwave (i.e., non-ionizing) radiation in service. 

4.  If, and only if, the Veteran is determined to have been exposed to asbestos in service, the AOJ should arrange for him to be examined by a pulmonologist to ascertain the nature and likely etiology of his claimed respiratory disability, and specifically whether he has an asbestos-exposure-related lung disease, and if so whether or not it is related to his exposure to asbestos in service (versus any postservice exposure to asbestos).  The entire record (to specifically include the AOJ's formal findings regarding the Veteran's exposure to asbestos in service and postservice and this remand) must be reviewed by the examiner in conjunction with the examination.  Any studies deemed necessary should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Identify (by diagnosis) each respiratory disability found/shown by the record during the pendency of the instant claim.  If a respiratory disability is not diagnosed, please reconcile that conclusion with the April and August 2016 private medical diagnoses of asbestosis noted in the record.

b) Identify the likely etiology for each respiratory disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 % or greater probability) that it was incurred or aggravated during the Veteran's active service, to include as due to any exposure to asbestos in service acknowledged by the AOJ?  

All opinions must include rationale with citations to supporting factual data and medical literature/treatise as deemed appropriate.  

5.  If, and only if, the Veteran is determined to have been exposed to microwave radiation in service, the AOJ should arrange for the Veteran to be examined by a hematologist or oncologist to ascertain the likely etiology of his multiple myeloma.  The entire record (to specifically include the AOJs formal findings regarding the Veteran's exposure to microwave radiation in service and this remand) must be reviewed by the examiner in conjunction with the examination.  Any studies deemed necessary should be completed.  Based on review of the record (and examination of the Veteran if deemed necessary), the examiner should provide an opinion that responds to the following:

What is the likely etiology for the Veteran's multiple myeloma?  Specifically, is it at least as likely as not (a 50 % or greater probability) that it was incurred in service, to include as due to any exposure to microwave radiation and radio equipment in service acknowledged by VA?  

The opinion must include rationale with citation to supporting factual data and medical literature/treatise as deemed appropriate.  The rationale should include comment on the April and August 2016 private medical statements which suggest a nexus between the Veteran's multiple myeloma and exposure to radiation.

5.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

